—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered July 3, 1996, which, in an action for personal injuries sustained in a car accident, granted defendants’ motion to dismiss the complaint on the ground of forum non conveniens, unanimously reversed, on the law and the facts, without costs, the motion denied, and the complaint reinstated.
The motion should not have been granted where the accident occurred in New York, plaintiff has an actual place of business in New York and defendants would not be prejudiced by having the action tried in New York (see, Brodherson v Ponte & *161Sons, 209 AD2d 276; compare, Martin v Mieth, 35 NY2d 414). Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.